Citation Nr: 1802272	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-10 973	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer with metastatic ovarian and liver cancer, to include as due to asbestos exposure.  

2.  Entitlement to service connection for a nasal polyp.

3.  Entitlement to service connection for asthma, to include as due to asbestos exposure.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and anxiety.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1997 to January 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In her March 2014 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for her requested hearing in April 2017.  However, the Veteran failed to report for her scheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

The Board notes that the October 2013 rating decision indicated that the scope of the Veteran's claims included service connection for colon cancer, liver cancer, ovarian cancer, PTSD, and depression.  The Board has recharacterized the PTSD and depression issues into a broader claim for service connection for a psychiatric disorder.  As to the three cancer claims, the most probative medical evidence of record, the February 2014 VA opinion discussed herein, has characterized that disability as "colon cancer with metastatic ovarian and liver cancer," and the Board will recharacterize this as one issue accordingly.  

All claims, except for the cancer claim, are addressed in the REMAND section of this decision and are being REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

Colon cancer with metastatic ovarian and liver cancer is not etiologically related to the Veteran's active service, and was not shown within one year following service.


CONCLUSION OF LAW

The criteria for service connection for colon cancer with metastatic ovarian and liver cancer, to include as due to asbestos exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, including malignant tumors. as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Veteran has asserted that she has colon cancer in remission, to include as metastasized to her liver and ovaries that is related to her active service.  

A review of the Veteran's service treatment records (STRs) reveals that the Veteran's vascular, endocrine, and genitourinary systems were found to be clinically normal upon examination at January 1997 and December 2000 enlistment and separation examinations respectively.  The STRs further reveal in a May 1999 Dental Health Questionnaire that the Veteran reported that she did not have cancer or undergo radiation.  The STRs are otherwise silent for complaints of, diagnoses of, or treatment for colon cancer while the Veteran was in active service.    

A review of the NMC post-service medical treatment records reveals that in November 2009, a suspicious mass was identified during a visit for abdominal pain.  In December 2009, the Veteran was diagnosed with Stage IV colon cancer.  Subsequently, the record indicates that the Veteran subsequently received treatment and that, as a result, her colon cancer has been in remission since June 2010.  However, the NMC medical treatment records are silent as to whether the Veteran's colon cancer resulted from her active service.  

Of record is a January 2014 letter from a private doctor, Dr. S.G., which opined that the mass discovered during the Veteran's November 2009 NMC visit "could have" remained undiagnosed for the previous 10 years.  Dr. S.G. further opined that it was "highly probable" that the mass was present during the Veteran's military service.  Dr. S.G. noted that the Veteran was first seen at that office in October 2009.


In a February 2014 VA medical opinion, the VA examiner opined that it was less likely than not that the Veteran's colon cancer with metastatic ovarian and lover cancer was incurred in or caused by service.  In this regard, the examiner noted that the Veteran's STRs included only one complaint that might have any relevance to her colon, a single episode of loose stool in 1998, self-limited, and non-repeating, requiring no treatment.  By the time of her separation physical, she had no complaints associated with her gastrointestinal system.  The examiner further explained that symptomatic colon cancer has a maximum life expectancy of five years and stated that, if the Veteran's cancer had been present in-service, the Veteran "should have succumbed" by 2005/2006.  The examiner discussed the Veteran's service treatment and post-service records in detail.  Specifically, the examiner noted the aforementioned private medical opinion but found that it was "purely speculative."  

The Board finds that the January 2014 private opinion provided in support of the Veteran's claim is not adequate for adjudication purposes.  In this regard, Dr. S.G. has only provided a bare conclusion without any sort of explanation as to the reasoning for such a conclusion.  An opinion without a rationale is not adequate and, as such, cannot serve as the basis of a grant of entitlement to service connection.  Moreover, the relatively speculative nature of some of the included language ("could have") further weakens the probative value of the opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

By contrast, the Board finds that the February 2014 VA medical opinion is fully adequate, as the examiner thoroughly reviewed and discussed the relevant evidence (including the favorable opinion), considered the contentions of the Veteran and private treatment providers, and provided thorough supporting rationales for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As a result, the Board finds the January 2014 medical opinion provided by the VA examiner to be the most probative evidence of record.

While the Veteran is competent to report observable symptoms of colon cancer, she does not have the training and credentials to provide an opinion linking her diagnosed colon cancer to active service.  Such complex matters such as the onset and diagnosis of a malignant tumor are the preserve of trained and credentialed medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As such, the Veteran is not competent to provide an etiology opinion in this case, and her opinion lacks probative value.  The Board also notes that the Veteran has provided no medical opinions or treatise evidence in any way linking her colon cancer to claimed asbestos exposure in service, and the Board finds no basis for further evidentiary development to pursue that particular theory of the claim.  

In summary, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for colon cancer with metastatic ovarian and liver cancer is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for colon cancer with metastatic ovarian and liver cancer, to include as due to asbestos exposure, is denied.  


REMAND

To date, the Veteran has not been afforded VA examinations addressing her claims for service connection for a nasal polyp, asthma, and a psychiatric disorder.  However, a clinical record from November 2006 suggests nasal problems beginning in 2001, and the Veteran is certainly competent to have observed breathing problems or mood changes during service.  As such, the Board finds that VA examinations are necessary to address the etiology of these disabilities.  38 C.F.R. § 3.159(c)(4).  Further development on these three claims will potentially affect the TDIU claim, so that claim is also deferred on remand as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following action:

1.  Afford the Veteran a VA respiratory examination, with an examiner who has reviewed the claims file.  Based on the claims file review and all necessary testing, the examiner must provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that a nasal polyp and asthma are etiologically related to service, including claimed asbestos exposure therein.  If these disabilities are not shown to be present on examination, this must be addressed within the context of the record.  All opinions must be supported by a rationale.  

2.  Afford the Veteran a VA mental health examination, with a psychologist or psychiatrist who has reviewed the claims file.  Based on the claims file review and all necessary testing, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorders are etiologically related to service.  If PTSD is diagnosed and found to be etiologically related to service, please identify any in-service stressors found to have led to this diagnosis.  If no disorders are shown to be present on examination, this must be addressed within the context of the record.  All opinions must be supported by a rationale.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the AOJ must readjudicate the Veteran's claims (including TDIU) in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


